Citation Nr: 1045845	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  07-39 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to disability compensation for a seizure disorder as 
a result of surgical treatment at a Department of Veterans 
Affairs medical center (VAMC) in May 2002, under the provisions 
of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel





INTRODUCTION

The Veteran had active military service from October 1954 to 
October 1957 and from May 1961 to May 1964.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The Veteran was scheduled for a hearing at the RO before a 
Veterans Law Judge in February 2010, but failed to report and did 
not request that the hearing be rescheduled.  As such, the Board 
believes all due process requirements were met with regard to his 
hearing request.

In June 2010, the Board remanded the Veteran's case to the RO for 
further evidentiary development.


FINDINGS OF FACT

1.  In May 2002, the Veteran underwent surgery to treat erectile 
dysfunction that was performed at the VAMC in Augusta, Georgia.

2.  A seizure disorder that developed subsequent to the May 2002 
surgery to correct erectile dysfunction, was not the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, or 
examination, and was not the result of an event not reasonably 
foreseeable.


CONCLUSION OF LAW

The criteria for establishing benefits under the provisions of 38 
U.S.C.A. § 1151 for additional disability characterized as a 
seizure disorder, claimed to be the result of treatment at a VA 
medical facility in May 2002, are not met.  38 U.S.C.A. §§ 1151, 
5103-5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 3.358, 3.361 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. 38 
C.F.R. § 3.159(b).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. 
Cir., 2004).  By letters dated in August 2006 and June 2010, the 
RO advised the Veteran of VA's notification and duty to assist 
obligations under the VCAA.  The claim was readjudicated in a 
September 2010 supplemental statement of the case (SSOC).  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance 
of a fully compliant notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a timing 
defect).

VA also fulfilled its duty to obtain all relevant evidence with 
respect to the issue on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The Veteran's service treatment records and VA medical 
treatment records were obtained, to the extent possible; he has 
not identified any relevant private medical records.  A July 1997 
administrative decision indicates that the Social Security 
Administration (SSA) found the Veteran totally disabled due to 
arthritis.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, relevant 
to the issue decided herein, is available and not part of the 
claims file.  

As noted above, in June 2010, the Board remanded the Veteran's 
case to the RO for further development, which included sending 
the Veteran an appropriate notice letter, obtaining any private 
and VA treatment records regarding bypass surgery in 2004 and his 
seizure disorder between 1999 and 2003, and scheduling him for a 
VA examination.  There has been substantial compliance with this 
remand, as the Veteran was sent an appropriate letter in June 
2010 and scheduled for a VA examination regarding his seizure 
disorder in July 2010.  The Veteran did not respond to the RO's 
June 2010 written request to identify VA and non-VA health care 
providers who treated him for his seizure disorder between 1999 
and 2003 and for his bypass surgery in 2004.

The Board finds that the July 2010 VA examination report is 
adequate for rating purposes as the claims files were reviewed, 
the examiner reviewed the pertinent history, examined the Veteran 
and provided clinical findings and diagnoses from which the Board 
can reach a fair determination.  The records satisfy 38 C.F.R. 
§ 3.326.  

No further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000).

The Board notes that corresponding to VA's duty to assist the 
Veteran in obtaining information is a duty on the part of the 
Veteran to cooperate with VA in developing a claim.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty 
to assist is not always a one-way street").  VA's duty must be 
understood as a duty to assist the Veteran in developing his 
claim, rather than a duty on the part of VA to develop the entire 
claim with the Veteran performing a passive role.  Turk v. Peake, 
21 Vet. App. 565, 568 (2008).  In this instance, the Veteran 
failed to respond to the RO's June 2010 request for information 
needed to obtain medical records to aid in the development of his 
claim.

The duty to assist has therefore been satisfied and there is no 
reasonable possibility that any further assistance to the Veteran 
by VA would be capable of substantiating his claim.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Because VA's duties to notify and 
assist have been met, there is no prejudice to the Veteran in 
adjudicating this appeal.

II. Factual Background

In written statements in support of his claim, including his 
August 2005 statement and September 2005 claim, the Veteran 
contends that he experienced his first seizure after his surgery 
to treat erectile dysfunction that was performed at a VA medical 
facility in May 2002.  In the August 2005 statement, he said that 
his wife told him he had a seizure after his surgery and told a 
nurse that he never had a seizure before.  It was noted that his 
wife said that a nurse advised that he had to be awakened "too 
quick[ly]" from the procedure.  

In the Veteran's August 2006 notice of disagreement, it was 
argued that his son had congenital cerebral palsy that differed 
from the Veteran's claimed periodic seizure disorder.  In his 
December 2007 substantive appeal, he said that there was an error 
during his May 2002 surgery and a doctor advised that he was 
given insufficient anesthesia that caused him to awaken too soon 
and, when tubes were removed, salvia may have run to the back of 
his vocal cords that could have contributed to his problem. 

VA medical records, dated from 1997 to 2002, are not referable to 
complaints or diagnosis of, or treatment for a seizure disorder.  
The records indicate that, in September 1998, the Veteran 
complained of dizzy spe1ls over the past few weeks.  He thought 
he had low blood sugar.  Upon examination, the assessment 
included mild dizziness, probably related to hypotension.  When 
seen later in the month, a hypoglycemic reaction was noted.

A May 1999 VA outpatient record indicates that the Veteran was 
doing essentially well but had problems with dizziness when he 
stopped his blood pressure medication but started back on it and 
the problem resolved. 

The VA medical records further reflect that, in May 2002, the 
Veteran had a history of erectile dysfunction and was unable to 
take Viagra due to nitroglycerin, had failed in using a vacuum 
erection device, and was unable to perform self injection for 
which an inflatable penile prosthesis (IPP) placement was 
scheduled at the VAMC in Augusta.  

A May 30, 2002 VA anesthesia record reflects a past medical 
history of hypertension, hypercholesterolemia, degenerative joint 
disease, and benign prostatic hypertrophy. 

On May 31, 2002, the Veteran underwent 3-piece IPP placement.  
After the procedure, he was awakened from anesthesia and taken to 
the recovery room in stable condition.  An anesthesia post 
operative record reflects no complications and includes the 
Veteran's complaints of tingling and numbness in his hands that 
he had prior to surgery, but now lasted all day.  He said he was 
in a previous accident and had the symtoms since that time.  He 
was hospitalized for two days and discharged in no distress on 
June 2, 2002.  

When seen in the VA urology clinic on July 1, 2002, a possible 
subclinical infection of the IPP was noted.  On August 22, 2002, 
the Veteran underwent surgical correction of the malpositioned 
scrotal IPP pump and was discharged the following day.  

The Veteran continued to experience difficulty with the IPP and 
decided to have the device removed, that was performed on 
December 5, 2002.  That discharge record includes findings of a 
physical examination indicating that the Veteran was 
neurologically intact.

A June 2003 VA outpatient record regarding a request for a 
magnetic resonance image (MRI) of the Veteran's brain reflects 
his report of a 4-year history of "frequent nocturnal seizures" 
(suggesting that he may have received treatment for a seizure 
disorder as earlier as 1999).  This 2003 VA medical record is the 
earliest seizure treatment record in the claims files.

A December 2003 VA outpatient record indicates that the Veteran 
was scheduled for open heart surgery in January 2004 and, in 
February 2004, he was described as recovering from that surgery.

A January 2005 VA outpatient record indicates that the Veteran 
reported having seizures, generalized jerking to his body, that 
occurred at least three to four times per night in the past month 
and were observed by his wife.  He took Dilantin daily for them.  
The assessment included seizures.

According to an August 2006 VA outpatient cardiology record, the 
Veteran had a history of heart bypass surgery in 2004 and, later, 
had episodes of becoming lost and later having a seizure.  The 
Veteran said that, during penile prosthesis surgery, he was not 
given enough anesthesia.  However, the VA examining physician 
said that "it is also interest[ing] that [the Veteran] has [a] 
boy who has seizures".  The VA physician was "not sure about 
the cause of the [Veteran's] seizures".

In July 2010, the Veteran underwent VA neurological examination.  
According to the examination report, the examiner reviewed the 
Veteran's medical records.  The Veteran reported his 2002 IPP 
surgery and that he had his first seizure while in recovery, with 
grand mal seizures from that point to the present.  He also had 
coronary bypass surgery in 2005 with no effect on the seizures 
from it.  He took prescribed medication and was treated by a 
neurologist for the seizures.  The VA examiner noted that the 
Veteran's 2002 medical records were not referable to mention of a 
seizure, that the records show a seizure disorder, and that there 
was no evidence of a seizure disorder before the 2002 surgery.  
Results of a November 2009 computed tomography (CT) of the 
Veteran's head included an impression of cortical atrophy (and) 
possible lacunar infarct in the right occipital lobe.

The clinical diagnosis was seizure disorder.  In the VA 
examiner's opinion, the Veteran's seizures were not caused by or 
a result of his May 2002 surgery nor did his 2005 heart surgery 
have any material effect on the seizure disorder.  The VA 
physician noted that the Veteran had a family history of seizures 
and said it was "apparent...that the [V]eteran had the propensity 
for seizures and the routine stress of surgery done in a normal 
and appropriate fashion, uncovered this disease process".  
According to the VA examiner, the Veteran's seizure disorder was 
"not caused by or a result of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault on 
the part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination".  The VA physician concluded 
that the seizure disorder was not caused by or a result of an 
event that was not reasonably foreseeable.  The VA examiner did 
not feel that the Veteran's seizure disorder could have been 
prevented or was caused by a medical mistake.

III.	 Legal Analysis

The Board has reviewed all the evidence in the Veteran's claims 
files, which includes his written contentions, service treatment 
and personnel records, private and VA medical records, VA 
examination reports, and lay statements.  Although the Board has 
an obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the veteran or obtained on his behalf be discussed 
in detail.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate the claim 
and what the evidence in the claims files shows, or fails to 
show, with respect the claim.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

In pertinent part, 38 U.S.C.A. § 1151 provides for compensation 
for qualifying additional disability in the same manner as if 
such additional disability were service- connected.  A qualifying 
additional disability is one in which the disability was not the 
result of the veteran's willful misconduct; and, the disability 
was caused by hospital care, medical or surgical treatment, or 
examination furnished the Veteran; and, the proximate cause of 
the disability is the result of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault on 
the part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination, or was the result of an event 
not reasonably foreseeable.  Id.

Thus, under the applicable law, VA fault or an event not 
reasonably foreseeable would be required for this claim to be 
granted, if the evidence were to establish additional disability 
which was caused by hospital care, or by medical or surgical 
treatment, rendered by the Department of Veterans Affairs.  In 
determining whether a veteran has additional disability, VA 
compares his condition immediately before the beginning of the 
hospital care or medical or surgical treatment upon which the 
claim is based to his condition after such care or treatment.  38 
C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital 
care or medical or surgical treatment resulted in the Veteran's 
additional disability.  Merely showing that a veteran received 
care or treatment and that the Veteran has an additional 
disability does not establish cause.  38 C.F.R. § 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause the 
continuance or natural progress of a disease or injury for which 
the care or treatment was furnished unless VA's failure to timely 
diagnose and properly treat the disease or injury proximately 
caused the continuance or natural progress.  38 C.F.R. § 
3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's additional disability, 
it must be shown that the hospital care or medical or surgical 
treatment caused the veteran's additional disability; and (i) VA 
failed to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.

As for the merits of the Veteran's claim under 38 U.S.C.A. § 
1151, the law, as noted above, provides that compensation may be 
awarded in the same manner as if the additional disability or 
death were service connected.  The United States Court of Appeals 
for Veterans Claims (Court) has consistently held that "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993). 

The requisite link between a current disability and injury or 
disease incurred as a result of VA treatment may be established, 
in the absence of medical evidence that does so, by evidence that 
symptomatology attributable to an injury or disease which was 
"noted" during VA treatment has continued from then to the 
present.  See e.g., Jones v. West, 12 Vet. App. 460, 463-4 
(1999); see also Savage v. Gober, 10 Vet. App. 488, 498 (1997); 
38 C.F.R. § 3.303(b) (2010).

Thus, a claim for benefits under 38 U.S.C.A. § 1151 must be 
supported by medical evidence of additional disability that 
resulted from VA hospitalization or medical or surgical 
treatment.  See Jimison v. West, 13 Vet. App. 75, 77-78 (1999).  
Moreover, and also consistent with the service connection 
analogy, since a section 1151 claim is a claim for disability 
compensation, a veteran who has made a showing of some type of 
injury due to VA medical care "must still submit sufficient 
evidence of a causal nexus between that . . . event and his or 
her current disability . . . to be ultimately successful on the 
merits of the claim." Wade v. West, 11 Vet. App. 302, 305 (1998).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent evidence to the effect 
that the claim is plausible.  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
lay person is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d. 1372, 1377 (Fed. Cir. 2007).

The Veteran does not meet the burden of presenting evidence as to 
medical cause and effect, or a diagnosis, merely by presenting 
his own statements, because as a layperson he is not competent to 
offer medical opinions.  The Veteran can attest to factual 
matters of which he had first-hand knowledge, e.g., experiencing 
a seizure, and undergoing physical therapy.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as 
a lay person has not been shown to be capable of making medical 
conclusions, thus his statements regarding causation are not 
competent.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
("a layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. West, 142 
F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
In other words, without our doubting for a moment the sincerity 
of the Veteran's account of his medical problems, we must be 
mindful that only medical professionals may make valid medical 
assessments of Veteran's condition, his current disabilities, and 
the etiology thereof.

As set forth above, on May 31, 2002, the Veteran underwent 
surgery to treat erectile dysfunction that was performed at the 
VAMC in Augusta, Georgia.

Subsequently, it appears that the Veteran experienced seizures 
that may be considered additional disability.  The first 
complaints were somewhat removed from the surgery according to 
the clinical records.  Appellant has reported that the complaints 
started almost immediately.

The Veteran asserts that he suffered a seizure disorder as a 
result of treatment administered by VA in May 2002, at which time 
he underwent surgical treatment for erectile dysfunction.  The 
question on appeal, therefore, is whether the erectile 
dysfunction surgery during VA treatment in May 2002 caused some 
additional disability due to VA fault or an event not reasonably 
foreseeable.

Upon review of the medical evidence of record, it is the Board's 
conclusion that the Veteran has not presented competent medical 
evidence to support his claim for benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, that a seizure disorder 
resulted from surgery to treat erectile dysfunction provided in 
May 2002 at a VA medical facility.  Certainly, it must be 
acknowledged that the Veteran experienced seizures following his 
erectile dysfunction surgery administered by the VAMC in May 
2002, and that he now has a seizure disorder.  Nevertheless, the 
fact that one event followed another does not mean that the first 
caused the second.  More important, however, in order to 
establish entitlement to benefits under 38 U.S.C.A. § 1151, the 
evidence must show "additional disability" as a result of the 
treatment in question due to carelessness, negligence, lack of 
proper skill, error in judgment or an unforeseen event.  This, at 
bottom, is a medical determination, and the competent medical 
evidence of record fails to show any causal relationship between 
current seizure problems and the treatment in question.

Significantly, a VA medical specialist who reviewed the Veteran's 
medical records and examined him in July 2010 concluded that the 
Veteran's existing seizure problem was not related to VA surgical 
treatment for erectile dysfunction in May 2002.

The opinion provided by a VA examiner in July 2010 was based upon 
full review of the Veteran's medical history and findings and a 
clinical examination.  Based upon a review of the aforementioned 
information, the VA examiner opined that the Veteran's 2005 
(heart bypass) surgery did not have any material effect on the 
Veteran's seizure disorder.  The VA medical specialist noted that 
the Veteran had a family history of seizures and stated that it 
was "apparent... that the [V]eteran had the propensity for 
seizures and the routine stress of surgery done in a normal and 
appropriate fashion, uncovered this disease process".  The 
physician concluded that "the [V]eteran's present condition was 
not caused by or a result of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault on 
the part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination".  The VA examiner stated 
that any additional present disability, including a seizure 
disorder, was not caused by or a result of an event that was not 
reasonably foreseeable and that "I do not believe the 
[Veteran's] seizure disorder could have been prevented or was 
caused by a medical mistake".

The Veteran's primary argument is apparently based upon his 
allegation that VA did not treat him in accordance with the 
prevailing standard of care, and therefore was at fault/negligent 
in the surgical treatment of the erectile dysfunction, that 
ultimately resulted in a seizure disorder that the Veteran claims 
was due to the erectile dysfunction surgery in 2002.  In effect, 
the question is whether the May 31, 2002 erectile dysfunction 
surgery was the appropriate standard of care.

As regards causation, the Board recognizes that the Veteran 
believes that treatment provided by VA in May 2002 resulted in 
his current seizure disorder.  While the Veteran is certainly 
capable of providing evidence of symptomatology, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge, such as the diagnosis of the disability produced by 
the symptoms or the underlying cause of the symptoms.  See, e.g., 
Washington v. Nicholson; Routen v. Brown; Jandreau, supra.

In the July 2010 VA opinion, a VA medical specialist reviewed all 
of the Veteran's medical records and performed a clinical 
examination, and opined that it was unlikely that the Veteran's 
seizure complaints were a result of his erectile dysfunction 
surgery in 2002.  This medical specialist said that the Veteran 
had a familial propensity for seizures and the routine stress of 
surgery done in the normal and appropriate fashion uncovered this 
disease process.  The VA examiner opined that any additional 
present disability, including a seizure disorder, was not caused 
by or a result of an event that was not reasonably foreseeable.  
The physician opined that the Veteran's seizure disorder could 
not have been prevented nor was it caused by a medical mistake.

Where a medical expert has fairly considered all the evidence, 
his opinion may be accepted as an adequate statement of the 
reasons and bases for a decision when the Board adopts such an 
opinion.  Wray v. Brown, 7 Vet. App. 488, 493 (1995).  The Board 
does, in fact, adopt the 2010 VA examiner's opinion on which it 
bases its determination that benefits pursuant to 38 U.S.C.A. § 
1151 for a seizure disorder is not warranted.

The 2010 VA medical expert expressly based his opinion upon a 
review of the Veteran's medical records in his claims files and a 
clinical evaluation.  The medical specialist explained that the 
Veteran's had a family history of seizures and that the routine 
stress of surgery uncovered the disease process.  The VA expert 
said that it was unlikely that the Veteran's seizure disorder was 
related to the 2002 erectile dysfunction surgery.

As discussed above, the Veteran maintains that his current 
seizure problem was caused by VA treatment in May 2002 when he 
underwent erectile dysfunction surgery.  However, he has offered 
somewhat conflicting reports of his disability and the 
circumstances in which it was incurred.  For example, the June 
2003 VA medical record includes the Veteran's report of a 4-year 
history of nocturnal seizures but, in his September 2005 claim, 
the Veteran specifically states that he had his "first seizure" 
after the May 2002 surgery.  We recognize his sincere belief that 
his current seizure problem is related in some way to his 
experience during treatment at the VAMC in May 2002.  
Nevertheless, in this case, the Veteran has not been shown to 
have the professional expertise necessary to provide meaningful 
evidence regarding the causal relationship between his current 
seizure problem and his erectile dysfunction surgery at the VAMC 
in 2002.  See Washington v. Nicholson; Routen v. Brown; Jandreau, 
supra.

In summary, compensation is not warranted for a seizure disorder 
claimed by the Veteran as due to VA medical treatment, because 
the weight of the evidence preponderates against a grant of these 
benefits under 38 U.S.C.A. § 1151.  In reaching this conclusion, 
the Board has considered the applicability of our longstanding 
reasonable- doubt/benefit- of-the-doubt doctrine.  However, the 
competent medical evidence of record does not place the Veteran's 
claim in relative equipoise.  As the preponderance of the 
evidence is against the Veteran's claim, that doctrine is not 
applicable in the instant appeal.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55-57 (1990).







ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for a 
seizure disorder claimed to have resulted from treatment at a 
VAMC in May 2002 is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


